DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 21-38 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 has been considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is less than 50 words in length.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 37 and 38 are objected to because of the following informalities:   
Claim 37 recites “The method of claim 35”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The method of claim 35,”.
Claim 38 recites “The method of claim 35”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The method of claim 35,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the term “other identification device”. The specification does not limit the metes and bounds of what the “other identification device” might be, and thus the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24 26, 27, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S. Publication No. U.S. 2010/0204546 to Hassidov et al. hereinafter (“Hassidov”).
Regarding claim 21, Hassidov discloses in Fig. 3A an endoscope comprising: 
an elongate outer sheath having a lumen extending between a proximal end and a distal end thereof (Fig. 3A- endoscope tail tube 15), 
a handle mounted at the proximal end of the elongate outer sheath (Fig. 3A- proximal section 16) and having an external data connector (Fig. 3A- connector part 13); 
an optical window removably and sealingly mounted at the distal end of the elongate outer sheath (Fig. 1B and Fig. 5- end cover seal 8; [0085]- In this cap seal, there is seen a transparent window 1); and 
an optical module removably disposed within the distal end of the elongate outer sheath (Fig. 3A-camera 3), the optical module including 
an integrated image sensor (Fig. 3A-camera 3), 
an optical lens (Fig. 3A-camera 3), and 
a module connector configured for selective mechanical and electrical disconnection from and reconnection to a mating line connector (Fig. 2C-electrical connector 12) in electrical communication with the external data connector of the handle (Fig. 3A- connector part 13).
Regarding claim 24, Hassidov discloses the endoscope of claim 21, and Hassidov further discloses wherein the optical module further comprises an integral illumination source (Fig. 4- illuminating sources 30)
Regarding claim 26, Hassidov discloses the endoscope of claim 21, and Hassidov further discloses wherein the sheath lumen contains at least one of an elongate core, an electrical cable, and an illumination source (Fig. 1A-electrical cable 6).
Regarding claim 27, Hassidov discloses the endoscope of claim 21, and Hassidov further discloses wherein the lumen of the elongate outer sheath is configured for receiving air, fluids, or operative tools therethrough (Fig. 1B – working channel 5; [0084]- A working channel 5 may be provided to enable tools to be passed through the endoscope to the front of the head).
Regarding claim 34, Hassidov discloses the endoscope of claim 32, and Hassidov further discloses wherein the outer protective sheath can be opened at a distal end, a proximal end or both ends to facilitate access, removal, and replacement of one or more internal subcomponents for testing, harvesting, or replacement thereof (Fig. 2C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.s Publication No. 2010/0204546 to Hassidov et al. (hereinafter "Hassidov") and in further view of JP2009273571A to Suzuki et al. (hereinafter “Suzuki).
Regarding claim 22, Hassidov discloses the endoscope of claim 21, but Hassidov does not expressly teach wherein the elongate outer sheath has external markings and/or physical features configured for tracking, aligning, and mating the elongate outer sheath to manufacturing and/or reprocessing equipment.
However, Suzuki teaches of an analogous endoscopic device wherein the elongate outer sheath has external markings and/or physical features configured for tracking, aligning, and mating the elongate outer sheath to manufacturing and/or reprocessing equipment (Fig. 1- RFID tag 19; see [0038] - Moreover, the cleaning machine 30 includes an RFID reader 31 and can read information on the cleaning menu from the RFID tag 19 of the endoscope 10 that performs cleaning).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Hassidov to include external marking and or/physical features, as seen above in the teachings of Suzuki. It would have been advantageous to make the combination in order to communicate with the cleaning machine ([0038] of Suzuki).
Regarding claim 32, Hassidov discloses in Fig. 3A an endoscope comprising: 
an elongate body having a proximal end and a distal end, the elongate body having one or more channels therethrough adapted for a receiving one or more of air, fluids, operative tools, an elongate core, cabling, and/or illumination sources (Fig. 3A-  tubular outer body 7 of the endoscope); 
an outer protective sheath sealingly and removably surrounding the elongate body (Fig. 3A- endoscope tail tube 15), 
(Fig. 3A-camera 3), the optical module being in electrical communication with at least one connector disposed at the proximal end of the elongate body (Fig. 4B-female socket 13 and electric cable 14), and the optical module comprising an integrated image sensor, an optical lens, and/or an illumination source (Fig. 3A-camera 3 & Fig. 4- illuminating sources 30).
 wherein the optical module is attached to the elongate body via a mount configured to permit selective mechanical disconnection and reconnection between the optical module and the outer protective sheath (Fig. 4b-electrical connector 12) , the mount further being configured to permit selective electrical disconnection and reconnection between the optical module and the at least one connector disposed at the proximal end of the elongate body (Fig. 4B-female socket 13 and electric cable 14); and a non-optical lens sealingly and removably attached to the outer protective sheath distally adjacent the optical lens of the optical module (Fig. 4a- sealing cap 8).
Hassidov does not expressly teach the outer protective sheath having externally exposed markings and/or physical features for the endoscope to be tracked, aligned, and/or mated to manufacturing and/or reprocessing equipment;
However, Suzuki teaches of an analogous endoscopic device the outer protective sheath having externally exposed markings and/or physical features for the endoscope to be tracked, aligned, and/or mated to manufacturing and/or reprocessing equipment  (Fig. 1- RFID tag 19; see [0038] - Moreover, the cleaning machine 30 includes an RFID reader 31 and can read information on the cleaning menu from the RFID tag 19 of the endoscope 10 that performs cleaning);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassidov to include the exposed ([0038] of Suzuki).
The modified device of Hassidov in view of Suzuki will hereinafter be referred to as modified Hassidov.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0204546 to Hassidov et al. (hereinafter "Hassidov") in further view of U.S. Publication No. 2016/0296104 to Smith.
Regarding claim 23, Hassidov discloses the endoscope of claim 21, but Hassidov does not expressly teach wherein the optical module further comprises physical features for alignment and mating with corresponding physical features on the elongate outer sheath.
However, Smith teaches of an analogous endoscopic device wherein the optical module further comprises physical features for alignment and mating with corresponding physical features on the elongate outer sheath (Fig. 6- mating tab 71 and groove 70; see [0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Hassidov to include physical features, as seen above in the teachings of Smith. It would have been advantageous to make the combination in order to facilitate proper alignment ([0044] of Smith).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0204546 to Hassidov et al. (hereinafter "Hassidov") in further view of U.S. Patent No. 3,858,577 to Bass et al. (hereinafter “Bass”).
Regarding claim 25, Hassidov discloses the endoscope of claim 21, and Hassidov further discloses wherein an optical window is removably and sealingly mounted at the distal end of the elongate outer sheath (Fig. 1B-transparent window 1; Fig. 5- end-seal 8; [0085] - In this cap seal, there is seen a transparent window 1), but does not expressly teach wherein an optical window is configured for rapid exchange.
However, Bass teaches of an analogous endoscopic device wherein an optical window is configured for rapid exchange (Col. 3, lines 48-56 - the window is readily replaced by sliding off the sleeve 40, removing the damaged or coated window and replacing it with a new window).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassidov to utilize the optical window of that is configured for rapid exchange, as seen above in the teachings of Bass. It would have been advantageous to make the combination in order to protect the end of the fiber (Col. 3, lines 48-56 of Bass).
Claims 28 and 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0204546 to Hassidov et al (hereinafter "Hassidov") in further view of U.S. Publication No. 2007/0167681 to Gill et al. (hereinafter “Gill”).
Regarding claim 28,
However, Gill teaches of an analogous further comprising an RFID tag or other identification device disposed therein and characterized for quantifying a number of endoscopes in a container without requiring physical, manual counting (See [0133] - Alternatively some other electronic identifying and recording device such as a radio frequency identification (RFID) system can be used or a chip with a serial number can be in the disposable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassidov to include the RFID tag of Gill. It would have been advantageous to make the combination in order to be used for safety and record/inventory purposes ([0133] of Gill). 
Regarding claim 30, Hassidov discloses the endoscope of claim 21, but Hassidov does not expressly teach further comprising a memory module adapted to collect and record performance information from the endoscope during clinical use.
However, Gill teaches of an analogous endoscopic device including a memory module adapted to collect and record performance information from the endoscope during clinical use (see [0103] - An embodiment of the portable endoscopic system employs a personal computer memory card international association (PCMCIA) card).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassidov to include the memory module of Gill.  It would have been advantageous to make the combination in order to receive and process video signals received from the imaging unit ([0103] of Gill).
Regarding claim 31, 
However, Gill teaches of an analogous endoscopic device further comprising a memory module to record identifying information for components used in the endoscope (see [0103]- An embodiment of the portable endoscopic system employs a personal computer memory card international association (PCMCIA) card).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassidov to include the memory module of Gill.  It would have been advantageous to make the combination in order to receive and process video signals received from the imaging unit ([0103] of Gill).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 2010/0204546 to Hassidov et al (hereinafter "Hassidov") in further view of U.S. Publication No. 2018/0028250 to O'Connor.
Regarding claim 29, Hassidov discloses the endoscope of claim 21, but Hassidov does not expressly teach further comprising an RFID chip or other technology that is configured to prevent the endoscope from functioning after a single use.
However, O'Connor teaches of an analogous endoscopic device further comprising an RFID chip or other technology that is configured to prevent the endoscope from functioning after a single use ([0048]- The catheter package may contain an RFID tag that the user scans prior to use to prevent reuse and track disposable information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassidov to include the RFID tag of O'Connor.  It would have been advantageous to make the combination in order to prevent reuse and track disposable information ([0048] of O’Connor).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0204546 to Hassidov et al. (hereinafter "Hassidov") in further view of U.S. Publication No. 2017/0035277 A1 to Kucharski et al.
Regarding claim 33, modified Hassidov teaches the endoscope of claim 32, but Hassidov does not expressly teach wherein a connection that provides the selective electrical disconnection and reconnection is a USB-type connection.
However, Kucharski teaches of an analogous endoscopic device wherein a connection that provides the selective electrical disconnection and reconnection is a USB-type connection (Fig. 1 – usb connector 13; [0064]- This cable 5 has conductors for powering a light source within the coupling hub 4 and has contacts for transmitting signals outputted by the camera 22 to the USB connector 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hassidov to utilize the USB-type connection of Kucharski.  It would have been advantageous to make the combination in order to transmit signals outputted by the camera to the USB connector ([0064] of Kucharski).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0204546 to Hassidov et al (hereinafter "Hassidov") in view of U.S. Publication No. 2003/0205029 A1 to Chapolini et al. (hereinafter “Chapolini”).
Regarding claim 35, Hassidov discloses a method of reprocessing a used endoscope, the method comprising: 
removing and electrically disconnecting a used optical module from the used endoscope ([0032] - withdrawing the endoscopic element from the proximal end of the elongate housing); 
([0038] - Such a method may also include the step of cleaning the endoscope element externally before insertion into another elongate housing); 
but Hassidov does not expressly teach packaging and sterilizing the requalified endoscope.
However, in the same field of endeavor of endoscopy, Chapolini teaches of an analogous method of reprocessing a used endoscope including packaging ([0021] - the apparatus and method may also include re-packaging a used device in the packaging) and sterilizing the requalified endoscope ([0035] - sterilizing the device in the package).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hassidov to include packaging and sterilizing the requalified endoscope, as seen above in the teachings of Chapolini. It would have been advantageous to make the combination in order to reduce the chance of contamination ([0020] of Chapolini).
Claim 36-37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0204546 to Hassidov et al (hereinafter "Hassidov") and in further view of U.S. Publication No. 2014/0204188 A1 to Ariyoshi.
Regarding claim 36,
However, Ariyoshi teaches of an analogous endoscopic method further comprising requalifying the used optical module by testing the used optical module against a set of proprietary manufacturing specifications under which the used endoscope was manufactured to result in a decision regarding reuse or replacement of the used optical module ([0063] - a white balance adjustment process is executed for manufactured endoscopes; [0069] - The polarizer deterioration information F is information indicating that deterioration of the polarizers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hassidov, as modified by Chapolini, to include testing the used optical module, as seen above in the teachings of Ariyoshi. It would have been advantageous to make the combination in order to detect deterioration of a polarizer of an endoscope ([0009] of Ariyoshi).
Regarding claim 37, Hassidov teachesaH the method of claim 35,  but Hassidov does not expressly teach further comprising requalifying the body of the used endoscope by testing the body of the used endoscope against a set of proprietary manufacturing specifications under which the used endoscope was manufactured to result in a decision regarding reuse or replacement of the body of the used endoscope.
However, Ariyoshi teaches of an analogous endoscopic method further comprising requalifying the body of the used endoscope by testing the body of the used endoscope against a set of proprietary manufacturing specifications under which the used endoscope was manufactured to result in a decision regarding reuse or replacement of the body of the used endoscope ([0063] - a white balance adjustment process is executed for manufactured endoscopes; [0069] - The polarizer deterioration information F is information indicating that deterioration of the polarizers)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hassidov to include testing the body of the endoscope, as seen above in the teachings of Ariyoshi. It would have been advantageous to make the combination in order to detect deterioration of a polarizer of an endoscope ([0009] of Ariyoshi).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0204546 to Hassidov et al (hereinafter "Hassidov") in further view of U.S. Publication No. 2018/0084162 to Stephenson.
Regarding claim 38, Hassidov teaches the method of claim 35, but Hassidov does not expressly teach further comprising performing automated visual assessment of an outer body of the used endoscope to assess for defects, markings, scratches or indentations from shipping or use that would visually deviate from original de novo parts (Fig. 5 - borescope assembly 22; [0010]- surgical instrument lumen inspection system for inspecting a lumen of a surgical instrument; [0029]- user interface or actuation devices (e.g., switches, dials, touch screen, etc.) through which a user can operate the inspection system 20 can be provided).
However, in the same field of endeavor of endoscopy, Stephenson teaches of a method further comprising performing automated visual assessment of an outer body of the used endoscope to assess for defects, markings, scratches or indentations from shipping or use that would visually deviate from original de novo parts (Fig. 5 - borescope assembly 22; [0010]- surgical instrument lumen inspection system for inspecting a lumen of a surgical instrument; [0029]- user interface or actuation devices (e.g., switches, dials, touch screen, etc.) through which a user can operate the inspection system 20 can be provided).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hassidov to include performing automated visual assessment of an outer body, as seen in the teachings above of Stephenson. It would have been advantageous to make the combination in order to inspect of surgical instrument lumens ([0002] of Stephenson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795